In re Clicks Baton Rouge, Inc., D/B/A Click’s Billards Inc.; Pitre, Terry; — Defendants); Applying For Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. A, No. 597789; to the Court of Appeal, First Circuit, No. 2012 CW 2096.
*853Granted. Plaintiff presented no evidence establishing relators’ actions or inac-tions caused his injuries. Accordingly, the judgment of the district court is reversed, and relators’ motion for summary judgment is granted. See Thrasher v. Leggett, 373 So.2d 494 (La.1979).